Citation Nr: 0124609	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  93-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic 
gastrointestinal disability.  

3.  Entitlement to service connection for a chronic ulnar 
nerve disability. 


REPRESENTATION

Appellant represented by:	Robert D. Davis, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979, from August 1981 to August 1984, and from February 1986 
to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in October 1995, 
but was remanded for additional development.  It was returned 
to the Board, but was again remanded for further development 
in February 1998.  After the case was returned in September 
2000, the Board issued a decision, denying service connection 
for a low back disability, a chronic gastrointestinal 
disability, and a chronic ulnar nerve disability.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In February 2001, the Secretary of the VA filed an unopposed 
motion to remand the September 2000 decision to the Board.  
This motion noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) had 
been enacted subsequent to this decision, and that this 
decision was based on the previous requirements of the law.  
In March 2001, the Court issued an order to remand the 
September 2000 decision to the Board.  The case has now been 
returned to the Board for action consistent with the March 
2001 order. 

The issue of entitlement to service connection for a chronic 
gastrointestinal disability will be addressed in the remand 
section after the Order portion of this decision. 


FINDINGS OF FACT

1.  The probative evidence shows that the back pain for which 
the veteran was treated during service represented acute and 
transitory episodes, and that there is no relationship 
between the back pain in service and his current back 
disability.  

2.  The service medical records are completely negative for 
evidence of a chronic ulnar nerve disability, and the veteran 
has not submitted evidence of a nexus between his current 
ulnar nerve disability and active service.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's chronic ulnar nerve disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed several 
disabilities as a result of active service.  He argues that 
he was treated for back pain during service and that his 
current back disability is related to that back pain.  
Furthermore, the veteran contends that he was diagnosed with 
carpal tunnel syndrome in service and that his current ulnar 
nerve disability is related to active service.  

VA law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131.  If 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

At this time, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

VA also issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  A 
review of the record indicates that the veteran has been 
notified of the information and evidence required to prevail 
in his case.  In April 1993, the veteran was provided with a 
statement of the case which contained the regulations 
pertinent to service connection, including an explanation of 
what the evidence must show to establish service connection.  
The October 1995 remand specifically requested that the 
veteran be informed of the type of evidence needed to 
establish service connection for his claimed ulnar nerve 
disability, and said that the veteran should be provided with 
a supplemental statement of the case.  By a July 1997 rating 
decision, the RO denied the claims and furnished to the 
veteran explanations for its denials.  Additionally, in 
August 1997 the RO sent to the veteran a supplemental 
statement of the case, which contained lengthy explanations 
of the reasons for the denials of his claims.  Subsequent to 
the February 1998 remand, another supplemental statement of 
the case was sent to the veteran in February 2000.  Given the 
foregoing development, the Board concludes that the statement 
of the case and the supplemental statements of the case sent 
to the veteran informed him of the evidence required to 
prevail in his claims, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Initially, the Board notes that some of the service medical 
records for the veteran's first period of active service 
appear to be missing.  However, numerous attempts have been 
made to retrieve those records, some of which have been 
partially successful.  The October 1995 remand specifically 
requested the RO to contact the National Personnel Record 
Center and make an additional attempt to obtain service 
medical records.  The RO made this request, and in May 1996, 
service medical records that were not previously considered 
were located and associated with the claims folder.  
Furthermore, the Board notes that the veteran has been 
contacted by the RO on many occasions in order to obtain 
information regarding the sources of medical treatment for 
his disabilities, including multiple requests to identify the 
dates and locations of where he received VA and private 
treatment.  These requests were made both before and after 
the October 1995 and February 1998 remands, and have included 
requests for records that were specifically identified in 
those remands.  All evidence identified by the veteran has 
either been obtained, or is not available.  The Social 
Security Administration (SSA) has been contacted on several 
occasions, and have provided medical records pertaining to 
the veteran's claim for disability benefits from them.  
Finally, the veteran has been afforded VA examinations 
regarding his back disability, and an opinion regarding the 
etiology of this disability has been obtained.  Accordingly, 
the Board must conclude that the duty to assist has been 
completed.  

Therefore, the Board finds that a remand for the issues of 
entitlement to service connection for a low back disability, 
and entitlement to service connection for a chronic ulnar 
nerve disability would serve no useful purpose.  See Soyini 
v. Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of the VA's resources is 
not warranted.

Because the Board finds that no additional notification or 
development action is required under the VCAA and the VA has 
stated in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993). 

I.  Low Back Disability

A review of the record shows that except for the entrance 
examination, all attempts to obtain the veteran's service 
medical records for his first period of service have been 
unsuccessful.  

The veteran was afforded an examination in June 1981 upon his 
enlistment for his second period of active service.  His 
spine was found to be normal.  The veteran denied a history 
of recurrent back pain on a Report of Medical History 
obtained at that time.  

The service medical records from the veteran's second period 
of service indicate that he was seen for complaints of 
intermittent pain in his low back on November 10, 1982.  The 
pain was greater on the right side than the left side.  There 
had been no trauma and no increase in activities.  The 
veteran had experienced similar pain when he had renal colic.  
On examination, there was limited mobility in the lumbar 
spine secondary to pain.  The assessment was pain of the low 
back.  The cause was unknown.  Renal involvement was possible 
but doubted, and lumbosacral strain was also possible.  Other 
records dated November 10, 1982, state that an X-ray study 
was normal.  The assessment was lumbosacral strain.  

Records dated on November 17, 1982, show that the veteran had 
been involved in a motor vehicle accident.  There was no 
initial pain, but it developed later in his lower back 
muscles.  On examination, the back had tenderness on both 
sides of the paraspinal muscles.  The assessment was muscle 
spasm.  

An X-ray study obtained on November 18, 1982, revealed some 
straightening of the normal lordotic curvature, which the 
examiner said could represent muscle spasm or the veteran's 
normal posture.  There was a very mild reverse 
spondylolisthesis of L5 to S1.  No other significant 
abnormality was seen.  

August 1983 records show that the veteran was seen for 
recurrent low back pain.  The assessment was probable renal 
calculus.  

Other August 1983 records state that the veteran had 
experienced low back pain since June 1983.  On examination, 
flexion of the lumbar spine was good.  There was pain around 
the L5 area.  A review of the veteran's reflexes and motor 
functions was normal.  An X-ray study revealed some 
lumbarization of S1.  The diagnosis was chronic low back 
pain.  

Physical Profile Board proceedings from August 1983 state 
that the veteran's defects included mechanical low back pain, 
paraspinal muscle spasm, and facet L5 to S1.  

Additional August 1983 treatment records show an assessment 
of mechanical low back pain, myofascial pain syndrome, and 
trophic facet at L5 to S1.  Further August 1983 records from 
the physical therapy clinic show low back pain since June 
1983.  On examination, the veteran had full range of motion.  
The neurological examination was normal, and an X-ray study 
showed some lumbarization of S1.  The assessment was low back 
pain.  

September 1983 physical therapy records state that the 
veteran did not have any complaints of back pain.  There was 
a full range of motion.  The assessment was resolved 
symptoms.  

Records from June 1984 indicate that the veteran had 
persistent back pain for the past two to three weeks.  There 
had been no trauma.  He had been treated for back pain the 
previous year.  On examination, there was increased muscle 
mass bilaterally at the area of L5 to S1.  There was 
decreased range of motion for flexion, extension, and lateral 
bending.  The point of maximum tenderness seemed to be L5.  
An X-ray study revealed an L5 facet abnormality.  

The veteran was afforded an annual examination for the 
reserves in May 1985.  His spine was normal.  He denied a 
history of recurrent back pain on a Report of Medical History 
obtained at that time.  

Service medical records from the veteran's final period of 
active service dated March 1986 show he was seen for chronic 
recurring myofascial pain syndrome of the lumbar area since 
1982.  He had previously been given a profile for restricted 
physical therapy.  The provisional diagnosis was myofascial 
pain syndrome.  

Other March 1986 records note recurrent low back pain since 
1982.  The veteran reported that his back had become painful 
again over the past three days, and noted that he would be on 
active duty for the next 13 weeks with the reserves.  On 
examination, there was tenderness with spasms across the 
lumbar area.  All motion was restricted.  The assessment was 
low back pain.  

April 1986 records reveal that the veteran was seen for low 
back pain that radiated into the right buttock.  The veteran 
had a three-year history of low back pain.  On examination, 
there were no muscle spasms.  Straight leg raising tests were 
normal.  The impression was mild lumbosacral pain.  Other 
April 1986 records document continued complaints of pain.  
There was no paresthesia.  On examination, there was 
tenderness and spasms over the paravertebrals, especially on 
the left.  All range of motion was decreased, and there was 
positive straight leg raising.  The neurological examination 
was normal.  The assessment was low back pain, myofascial 
syndrome.  

May 1986 records also contain an assessment of mild low back 
pain.  However, additional May 1986 records show that the 
veteran complained of severe pain in the right side of his 
back, which had begun three days earlier.  He added that he 
was unable to bend over or straighten up.  On examination, 
there was tenderness of the right lower thoracic and the 
upper lumbar paravertebral muscles, with limitation of 
motion.  The assessment was muscle spasm.  

The records after discharge show that the veteran underwent 
an annual examination for the reserves in June 1989.  His 
spine was normal.  However, the veteran reported a history of 
recurrent back pain on a Report of Medical History obtained 
at that time.  He added that he was in very good health.  

Private medical records dated from November 1990 to May 1991 
show that the veteran was seen for treatment of injuries 
received in a motor vehicle accident.  The initial November 
1990 examination revealed pain and limitation of motion of 
the neck and back.  The diagnoses included lumbosacral 
sprain.  The veteran was prescribed muscle relaxers and anti-
inflammatory drugs, and placed on physical therapy.  December 
1990 records indicate that a neurological examination was 
normal. 

A VA X-ray study of the lumbar spine obtained in August 1991 
revealed a slight scoliotic curvature.  

The veteran was afforded a VA examination in June 1992.  His 
medical problems were noted to include a history of chronic 
lower back pain.  He stated that his lower back pain began in 
1978, but was not associated with any definite injury.  
However, he related that his orthopedic surgeons had informed 
him that the origin of the back pain was most probably 
precipitated by repetitive lifting he did while performing 
his duties as a medic in service.  The veteran said that he 
had been hospitalized for lower back pain on one occasion 
between 1981 and 1984.  Currently, he experienced a sharp 
constricting lower back pain that was precipitated with 
lifting or bending over.  There were about three to four 
exacerbations of his back pain each month.  On examination, 
the lumbar spine had tenderness with flexion of 90 degrees.  
The diagnoses included chronic low back pain of undetermined 
etiology, which was musculoskeletal in nature.  There was 
also a component history suggestive of muscle spasms.  An X-
ray study of the lumbar spine obtained at this time was 
within normal limits.  

July 1992 VA treatment records show that the veteran 
complained of having chronic low back pain since a 1978 
lifting injury, and an additional injury in 1986.  The 
assessment was chronic low back pain.  

Private medical records from August 1993 indicate that the 
veteran was seen for treatment of an old back injury.  He was 
presently having lumbar pain on both sides, which was 
probably muscular.  The veteran's history noted that he had 
hurt his back in the 1980's when he was in service.  He had 
been carrying a patient on a stretcher going up a hill when 
the weight shifted onto him.  The location of his problem was 
L5 to S1.  

September 1993 private medical records show that the veteran 
woke up in pain.  He reported a history of low back pain off 
and on for the past ten years.  He said that he had been 
injured in the military while carrying a patient on a litter.  
The assessment was chronic low back pain.  

The veteran was afforded a hearing in December 1993.  He 
testified that all of his current disabilities were incurred 
during his last period of active service.  He stated that he 
had been treated during active service for his back 
disability.  The veteran said he had been placed on profile 
due to his back, and that his back disability was partly the 
reason he was released from service.  He said that he did not 
incur a back injury as a result of the post service motor 
vehicle accident.  He believed that his current disability 
was the same for which he was treated in service, and he 
noted that he had received treatment for this disability 
since his discharge from service. 

Private medical records from June 1994 show that the veteran 
presented with complaints of back pain.  On examination, 
there was paravertebral tenderness across the lower back.  
Straight leg raising was positive bilaterally at 70 degrees.  
The assessment was chronic low back pain.  

VA treatment records from January 1996 show that the veteran 
was admitted to the hospital with a long history of low back 
and right leg pain in a L5 and S1 radicular pattern.  A 
magnetic resonance imaging study revealed an L4 to L5 and L5 
to S1 right paracentral herniated nucleus pulposus.  He 
underwent a lumbar diskectomy at L4 to L5, and L5 to S1.  

The veteran was afforded a VA examination of the spine in 
June 1996.  He had a history of an initial injury to his 
spine after a fall in 1978, which resulted in low back pain.  
He had initially done well following this incident, but he 
began to have leg pain in 1979.  This gradually worsened and 
became more severe until 1996 when he underwent a lumbar 
diskectomy.  Following examination, the assessment was failed 
back surgery with failed back syndrome.  The veteran was at 
severe risk for developing a chronic pain syndrome.  

The veteran underwent an additional VA examination of the 
spine in February 1997.  The claims folder was reviewed in 
conjunction with the examination.  The veteran recalled that 
he first started to experience low back pain after a fall 
within the first several months of being in service.  It was 
reported that there was apparently some muscle strain at that 
time.  The veteran initially did well, but his pain gradually 
worsened, and began to include leg pain, especially on the 
right.  He had received many different treatments over the 
years, and had been restricted from activities at times.  The 
1986 diagnoses of myofascial syndrome were noted, as were the 
May 1986 diagnoses of muscle spasm.  X-ray studies at that 
time were unremarkable.  The November 1990 motor vehicle 
accident was noted, as was the cervical spine injury and 
associated symptoms.  Finally, the history of the veteran's 
lumbar diskectomy was discussed.  An X-ray study conducted at 
this time resulted in an impression of possible L5 to S1 disc 
space narrowing with L4 to L5 arthropathy.  Following 
examination, the examiner stated that the veteran had a long 
history of chronic pain syndrome related to his back, and 
there was no evidence of congenital or developmental 
problems.  The examiner opined that the veteran's original 
injuries in his early years of service were unlikely to be 
related to the lumbar disk protrusions and radiculopathies 
found so many years later.  

VA treatment records dated September 1997 show that the 
veteran was seen with complaints of continuous back pain for 
the past 15 years.  The assessment was chronic low back pain.  

After carefully reviewing and weighing the evidence, the 
Board finds that the veteran's current back disability is not 
related to active service.  The evidence shows that the back 
pain for which the veteran was treated during service 
represented acute and transitory episodes rather than a 
chronic disability.  The veteran has stated on several 
examination reports that he initially injured his back in 
1978, which was during his first period of service.  
Unfortunately, all attempts to obtain the service medical 
records from this period have been unsuccessful, and only the 
entrance examination is contained in the claims folder.  
However, the service medical records for the veteran's second 
period of service are negative for a history of a back 
disability during his first period of service.  It is 
acknowledged that service medical records for the veteran's 
second period of service show that he was treated for back 
pain in November 1982, August 1983, and again in June 1984, 
and that diagnoses of chronic low back pain and low back pain 
were made.  Service medical records from the veteran's final 
period of active service show that he received treatment from 
March 1986 to May 1986 for low back pain.  Nevertheless, in 
spite of these episodes of treatment and diagnoses of chronic 
back pain, the service medical records do not establish the 
presence of a chronic back disability during service.  In 
fact, subsequent examinations following each episode of 
treatment indicate that the veteran's pain had resolved.  
Records from September 1983 indicate that the back pain for 
which he was treated in August 1983 resolved.  The veteran's 
May 1985 annual examination report for the reserves showed 
that the spine was normal, and the veteran did not report a 
history of back pain.  Additionally, although a June 1989 
examination noted a history of back pain, his spine was found 
to be normal. 

The Board also acknowledges that post service medical records 
document a diagnosis of lumbosacral sprain in November 1990.  
However, this diagnosis was made following a motor vehicle 
accident which occurred more than four years after the 
veteran's discharge from active service.  In June 1992, 
although the VA examiner noted the history of back treatment 
in service, he did not express any opinion pertaining to a 
relationship between the inservice treatment and the current 
back disability.  The examiner described the etiology as 
unknown.  Also, an X-ray study obtained at this time was 
normal, which suggests that the X-ray findings in service 
were acute and transitory.  More importantly, the February 
1997 VA examiner, after reviewing the veteran's medical 
history and X-rays from service, specifically opined that the 
veteran's injuries in service were unlikely to be related to 
the lumbar disk protrusions and radiculopathies found so many 
years later.  

Accordingly, while the evidence includes medical records that 
note a history of back pain since active service, they do not 
contain an opinion establishing a relationship between the 
current back disability and active service.  For this matter, 
the Board notes the veteran's sincere belief that his current 
back disability is the result of the back pain for which he 
was treated in service, but he is not a doctor, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, even when applying the principles of 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the Board finds 
that the probative and persuasive evidence does not establish 
that the veteran's low back disability is related to active 
service.  The preponderance of the evidence is against the 
veteran's claim, and it is not in equipoise.  The claim is 
denied.  38 U.S.C.A. § 5107(b).

II.  Ulnar Nerve Disability

The service medical records are completely negative for 
evidence of an ulnar nerve disability.  

Private medical records from November 1990 to February 1991 
show that the veteran was seen for treatment following a 
motor vehicle accident.  He was followed for complaints of 
neck and back pain, as well as numbness in his arms and 
hands.  December 1990 records show that neurological 
examination was within normal limits.  

VA treatment records from February 1991 show that the veteran 
was seen for complaints of pain in his neck radiating to his 
arms and hands.  A history of a motor vehicle accident in 
November 1990 was noted.  The diagnosis was neck pain 
secondary to a motor vehicle accident.  An electromyograph of 
the upper extremities was requested.  

VA records from July 1991 show that the veteran underwent an 
electromyograph.  The diagnosis was incomplete left ulnar 
nerve lesion, site unspecified.  

At the June 1992 VA examination, the veteran stated that the 
VA had diagnosed him in 1991 with ulnar nerve deficit.  He 
related intermittent numbness of the fourth and fifth digits, 
and occasionally of the entire forearm.  He had been offered 
surgery, but declined.  On examination, there was normal 
upper and lower extremity motor strength, and no sensory 
deficit.  The diagnoses included ulnar nerve deficit 
reportedly diagnosed by the VA in 1991.  

At the December 1993 hearing, the veteran testified that he 
was originally diagnosed with carpal tunnel syndrome.  This 
was changed to an ulnar nerve deficit.  His disability only 
affected the left arm.  

VA treatment records from November 1995 show that the veteran 
had 5/5 strength in the bilateral upper extremities.  No 
sensory deficits were noted.  

With regard to this claim, the Board finds that entitlement 
to service connection for chronic ulnar nerve disability is 
not warranted.  The service medical records are negative for 
this disability, and the post service medical records 
indicate that the veteran's symptoms began following a motor 
vehicle accident in November 1990, which was more than four 
years after the veteran's discharge from his final period of 
active service.  After his symptoms failed to resolve, 
further examination discovered an incomplete left ulnar nerve 
lesion in July 1991.  There are no medical opinions of record 
relating the veteran's ulnar nerve disability to active 
service, and the veteran is not qualified to express an 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As the medical evidence fails to show 
evidence of a chronic ulnar nerve disability during active 
service and fails to establish a nexus between his current 
disability and active service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  The claim is denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for a chronic ulnar nerve 
disability is denied. 


REMAND

The veteran contends that he has developed a gastrointestinal 
disability due to active service.  He argues that this 
disability is the result of the medication used to treat his 
back pain during active service.  

Service medical records from June 1984 indicate that the 
veteran was treated with Motrin for back pain.  

The initial post-service medical records to demonstrate the 
presence of a gastrointestinal disability are dated in June 
1992.  The veteran was afforded a VA general medical 
examination at that time.  His current medications included 
Motrin, and he had used multiple analgesics and 
antispasmodics.  Following the examination, the diagnoses 
included chronic epigastric pain.  The examiner stated that 
with the veteran's history of chronic nonsteroidal anti-
inflammatory drug use, the possibility of nonsteroidal anti-
inflammatory drug induced gastritis or ulcer disease should 
be considered.  

VA treatment records from June 1992 show that the veteran had 
complaints of stomach pain for the past eight to nine days, 
and his appetite was bad.  It was noted that the veteran had 
taken Motrin for years.  The diagnosis was gastritis induced 
by Motrin.  The treatment rendered was ending use of the 
Motrin.  An upper gastrointestinal study was also conducted 
in June 1992.  The findings were negative for an ulcer, but 
thickened folds were noted.  VA hospital records dated in 
July 1997 include a diagnoses of acute pericarditits, 
gastroesophageal disease, and peptic ulcer disease.  

The veteran contends that he has developed a gastrointestinal 
disability as a result of using Motrin.  The service medical 
records indicate that the veteran used Motrin during active 
service.  Furthermore, recent VA medical records contain a 
diagnosis of peptic ulcer disease.  In June 1992, the VA 
examiner indicated that there is a possibility of 
nonsteroidal anti-inflammatory drug induced gastritis or 
ulcer disease.  However, he did not express an opinion as to 
whether it was at least as likely as not that the gastritis 
or ulcer disease was the result of Motrin use during active 
service, and not use of these drugs after service.  
Accordingly, the Board finds that this case should be 
remanded in order to afford the veteran an additional VA 
examination, and to obtain an opinion regarding the etiology 
of his gastrointestinal disability.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.159, 
3.326(a)).

Therefore, in order to assist the veteran in the development 
of his claim, this matter is remanded to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)) are 
fully complied with and satisfied. 

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of his claimed 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After the completion of 
the examination and review of the claims 
folder, the examiner should attempt to 
express the following opinions: (1) Does 
the veteran currently have any 
gastrointestinal disability or 
disabilities?  If so, please specify the 
diagnosis or diagnoses.  (2) Is it as 
least as likely as not that any 
gastrointestinal disability present 
developed secondary to the Motrin used 
during, and only during, active service?  
In rendering this opinion, only the 
Motrin or other related medications 
prescribed during active service may be 
considered.  The effects of medication 
prescribed following discharge from 
active service may not be considered.  An 
explanation of this opinion should be 
included in the typewritten report.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. CRAWFORD
	Member, Board of Veterans' Appeals

 

